        Case 1:20-cr-00160-MKV Document 468 Filed 08/11/21 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - x

UNITED STATES OF AMERICA                          :      ORDER

                    - v. -                        :      S6 20 Cr. 160 (MKV)

JORGE NAVARRO,                                    :

                         Defendant.               :

- - - - - - - - - - - - - - - - - - - - x

            WHEREAS,    the     Coronavirus   Aid,    Relief,       and   Economic

Securities    Act    (“CARES    Act”)    findings     made    by    the   Judicial

Conference of the United States, the February 24, 2021 presidential

proclamation, and the June 15, 2021 Standing Order of Chief Judge

Laura Taylor Swain of the Southern District of New York allow for

guilty pleas to be taken by video or telephone conference, subject

to certain findings made by the District Judge; see Southern

District of New York Fifth Amended Standing Order, 20 MC 176, June

15, 2021;

            WHEREAS, an application was made by the United States of

America in advance of a change of plea conference for defendant

Jorge    Navarro,     seeking     to    proceed   with       that   colloquy    by

videoconference pursuant to Section 15002 et seq. of the CARES

Act. See H.R. 748, Section 15002 et seq., P.L. 116-136, signed

into law on March 27, 2020 (noting that if “the district judge in

a particular case finds for specific reasons that the plea . . .

in that case cannot be further delayed without serious harm to the
         Case 1:20-cr-00160-MKV Document 468 Filed 08/11/21 Page 2 of 6



interests of justice, the plea . . . may be conducted by video

teleconference,        or    by      telephone      conference      if    video

teleconferencing is not reasonably available”);

             WHEREAS, in support of that application, the Government

submitted on behalf of the parties an August 6, 2021 affirmation

and application setting forth facts establishing specific reasons

to proceed with the defendant’s change of plea proceeding via a

video teleconference, and noted that the defendant consents to a

remote proceeding;

             THE   COURT    HEREBY   FINDS   that   because   the    defendant

consented to proceeding remotely, and for the reasons set forth in

the Government’s submission, the proceeding cannot be further

delayed without serious harm to the interests of justice;

             IT IS HEREBY ORDERED that the Government’s application

on behalf of the parties to proceed with the defendant’s change of

plea proceeding via video or teleconference is granted for the

reasons stated in the application.


SO ORDERED:

Dated:       New York, New York
             ____________,
                8/11/21    2021

                                      _________________________________
                                      HONORABLE MARY KAY VYSKOCIL
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF NEW YORK
         Case 1:20-cr-00160-MKV Document 468 Filed 08/11/21 Page 3 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x
                                     :
UNITED STATES OF AMERICA                                  AFFIRMATION
                                     :                    AND APPLICATION
               - v. -
                                     :                    S6 20 Cr. 160 (MKV)
JORGE NAVARRO,
                                     :
                    Defendant.
                                     :
- - - - - - - - - - - - - - - - - - -X


             Sarah Mortazavi hereby affirms, under penalty of perjury

and pursuant to Title 28, United States Code, Section 1746, as

follows:

             1.      I am an Assistant United States Attorney in the

office     of     Audrey   Strauss,       United States    Attorney       for    the

Southern District of New York, and I am familiar with this matter.

By this affirmation, the Government applies for an order under the

Coronavirus Aid, Relief, and Economic Securities Act (the “CARES

Act”) on behalf of both parties to proceed with the defendant’s

change of plea proceeding via video teleconference pursuant to

Section 15002 et seq. of the CARES Act.

             2.      Pursuant      to   Section   15002    et   seq.       of     the

Coronavirus       Aid,   Relief,    and   Economic   Securities     Act    (“CARES

Act”),      guilty       plea   proceedings       may     proceed     by        video

teleconference, or telephone conference if video teleconferencing

                                          3
      Case 1:20-cr-00160-MKV Document 468 Filed 08/11/21 Page 4 of 6



is not reasonably available, with the consent of the defendant and

a finding by the district court judge that further delay of the

proceeding will result in serious harm to the interests of justice.

See H.R. 748, Section 15002 et seq., P.L. 116-136, signed into law

on March 27, 2020 (noting that if “the district judge in a

particular case finds for specific reasons that the plea . . . in

that case cannot be further delayed without serious harm to the

interests of justice, the plea . . . may be conducted by video

teleconference,      or   by        telephone     conference        if     video

teleconferencing is not reasonably available”); see also Southern

District of New York Fifth Amended Standing Order, 20 MC 176, June

15, 2021.

            3.    On or about February 26, 2020, a grand jury in this

district returned an indictment charging the defendant, among

others,   with   conspiracy    to    violate    the   misbranding    and    drug

adulteration laws of the United States, in violation of Title 18,

United States Code, Section 371, in the case United States v. Jorge

Navarro et al., 20 Cr. 160 (MKV), among other charges.                       The

defendant, Jorge Navarro, was arrested on or about March 9, 2020.

            4.    The defendant now intends to enter a change of plea

to the Superseding Indictment captioned S6 20 Cr. 160 (MKV),

pursuant to a plea agreement with the Government.



                                       4
      Case 1:20-cr-00160-MKV Document 468 Filed 08/11/21 Page 5 of 6



          5.    Having conferred with defense counsel, who consents

to a remote change of plea proceeding, the Government respectfully

submits that the defendant’s interest in expeditiously resolving

the criminal charges previously filed against him, which have been

pending for more than one year, and bringing this matter to a

conclusion constitute “specific reasons” within the meaning of

Section 15002 et seq. of the CARES Act, sufficient to proceed with

a video teleconference.

          6.    The   Government     further    submits    that   reasons

identified in the June 15, 2021 Standing Order of Chief Judge Laura

Taylor Swain of the Southern District of New York regarding the

state of vaccinations in the New York area and the ongoing health

risks posed by the COVID-19 pandemic, coupled with concern for the

health of the defendant, defense counsel, and the families of each,

constitute additional “specific reasons” within the meaning of

Section 15002 et seq. of the CARES Act, sufficient to proceed with

a video teleconference.




                                    5
         Case 1:20-cr-00160-MKV Document 468 Filed 08/11/21 Page 6 of 6



               7.   Accordingly, the Government respectfully requests

that     the    Court   enter   the   accompanying    Order   granting    the

Government’s application for a remote change of plea proceeding.

Dated:         New York, New York
               August 6, 2021

                                      ________________________________
                                      Sarah Mortazavi
                                      Assistant United States Attorney
                                      Southern District of New York
                                      (212) 637-2520




                                        6
